DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 18, 2022 have been entered.  Claims 1, 4-23 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear and therefore indefinite whether the position referred to as “a first position” in line 6 is the same or different from the position referred to as “a first position” in line 12.  For purposes of examination, the Examiner will interpret the line 12 limitation to be the same position and will label it “the first position”.  
Regarding claim 1, it is unclear and therefore indefinite whether the position referred to as “a second position” in line 7 is the same or different from the position referred to as “a second position” in line 13.  For purposes of examination, the Examiner will interpret the line 13 limitation to be the same position and will label it “the second position”
Claims 4-18 are rejected because they pend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisbing, US 3862773.
Regarding claim 1, Bisbing teaches a closure device comprising: a lock element (11) that locks on a mating piece (F; Fig 1) defining a plane (Fig 1 depicts F being a planar surface that mates with 17); 
a holder (30; 50; 130) having a pair of peripheral edges (outside edges of 50; Fig 2) and which moves relative to said mating piece (Fig 1) comprising a shaft (30), such that said lock element is pivotably mounted on said shaft (11 pivots on 30; col 2, line 52-col 3, line 2); 
a rotational spring (40) secured to said holder and said lock element (Fig 2) such that under the action of said rotational spring, said lock element rotates from a first position (Fig 10 depicts a partially latched position) where said lock element is locked on said mating piece to a second position (Fig 8 depicts an unlatched position), where said lock element reaches a state without any blocking action, 
said rotational spring is mounted about said shaft (Fig 2) and applies a rotational biasing force to said lock element in a direction transverse to the direction of motion of said holder (biasing force causes lock element to rotate perpendicularly to the motion of holder towards and away from mating piece; Fig 1; col 3, lines 41-53); 
said locking element being configured and dimensioned to be within said peripheral edges in the first position (Figs 5, 10) as said holder moves transversely relative to the mating piece (movement of holder between Fig 3 and Fig 5), and in the second position (Figs 3, 8), said locking element is moved perpendicularly to said holder through action of said rotational spring (locking element plane of rotation is perpendicular to the holder) as said holder moves further relative to said mating piece in a direction of travel (col 6, lines 9-54).
Regarding claim 4, Bisbing teaches the closure device according to claim 1, characterized in that the rotational spring (40) is a leg spring, of which one leg (left side of 40; Fig 2) acts on the lock element (11; via 50) and the other leg (right side of 40; Fig 2) is supported on an abutment (inside face of 60; Fig 2; this surface is part of the structure that directly receives biasing pressure from the spring thereby meeting the Merriam-Webster definition of abutment).
Regarding claim 5, Bisbing teaches the closure device according to claim 1, characterized in that said holder (30; 50; 130) is formed substantially as a freely projecting finger (Fig 2 depicts 30 as a freely projecting finger).
Regarding claim 6, Bisbing teaches the closure device according to claim 5, characterized in that the mating piece (F) has a receptacle for the holder (10).
Regarding claim 7, Bisbing teaches the closure device according to claim 6, characterized in that the receptacle (10) is substantially an opening (outline depicted in dashed line in Fig 1).
Regarding claim 8, Bisbing teaches the closure device according to claim 1, characterized in that the mating piece (F) is substantially formed in the manner of a striker plate (F is substantially formed in the manner of a striker plate by having an opening to accept the lock element and structure to engage the lock element).
Regarding claim 9, Bisbing teaches the closure device according to claim 1, characterized in that the mating piece (F) is substantially formed as a fitting of an opening edge or opening frame of an opening to be closed (Fig 1 depicts F as a fitting of an opening frame of an opening to be closed, by door D, by engaging the lock element meeting the Merriam-Webster definition of fitting as a small standardized part).
Regarding claim 10, Bisbing teaches the closure device according to claim 1, characterized in that the lock element (11) is part of a closure setup (FA) of a sealing flap (D) of an opening (unnumbered opening in P; Fig 1) to be closed (col 2, lines 38-51).
Regarding claim 11, Bisbing teaches the closure device according to claim 1, characterized in that the closure setup (FA) is a fitting or part of a fitting (the fastener assembly is a small standardized part designed to engage F and also comprised of small standardized parts which meets the Merriam-Webster definition of fitting).
Regarding claim 12, Bisbing teaches the closure device according to claim 1, characterized in that the lock element (11) has a latching jaw (17) which, in the first position, locks with the mating piece (F; Figs 5,10).
Regarding claim 13, Bisbing teaches the closure device according to claim 12, characterized in that the latching jaw (17) has a pawl region (edges of 17; Fig 4) acting in the direction counter to the direction of action of the spring (11 and 17 rotate around 30, depicted as vertical motion of 11, under the biasing force of 40 which is acting left and right in Figs 7a, b, c).
Regarding claim 14, Bisbing teaches the closure device according to claim 13, characterized in that the latching jaw (17) has the pawl region (12) in the region of one of its jaw faces (12; 13), specifically on that jaw face which, in the first position (Fig 7b depicts a partially latched position), faces or is closer to the second position (Fig 7c depicts an unlatched position), and that the latching jaw has on its other jaw face (13) a run-off flank (D) which, during the position- change movement of the lock element from the first to the second position, forces the lock element to pivot in the direction counter to the spring action (D contacting 36 forces 11 to move downward, movement of 11 from Fig 7b to Fig 7c, which is a different direction than the spring bias action, which is the direction of the left arrow at the bottom of Fig 7a, satisfying the Merriam-Webster definition of counter) and releases the latching jaw in a position-change movement in the direction of the second position (see movement of 11 from Fig 7b to Fig 7c).
Regarding claim 15, Bisbing teaches the closure device according to claim 1, characterized in that the lock element (11) has an entry guide path (left face of 17 shown in Fig 1) on its side facing away from the direction of the second position (the direction of the second position is unlatched, FA moved away from F; Fig 1).
Regarding claim 16, Bisbing teaches the closure device according to claim 1, characterized in that the lock element (11) is formed substantially in the manner of a cam disc (col 2, line 53-col 3, line 2; 11 contains multiple cams)
Regarding claim 17, Bisbing teaches the closure device according to claim 1, characterized in that the lock element (11) is arranged in a gap (inside of 50; Fig 2) in the holder (30; 50; 130), on a shaft (30) at least partly bridging the gap (Fig 5).
Regarding claim 18, Bisbing teaches the closure device according to claim 1, wherein the lock element (11) closes a sealing flap (D) of an opening (unnumbered opening in P; Fig 1), in particular an inspection flap, in a drywall construction, in particular for a wall or a ceiling (a claims containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim).
Regarding claim 19, Bisbing teaches a closure device, comprising: 
a locking element (11) that pivotally mounts on a shaft (30; Fig 2) and locks on a mating piece (F; col 2, lines 38-51); 
a holder (30; 50; 130) upon which said lock element is pivotably mounted (11 pivots on 30; col 2, line 52-col 3, line 2), said holder defining a slot (space between inside faces of 50 Fig 2) in which said locking element pivots (see rotation of 11 inside 50 between Fig 4 and Fig 6); and 
a rotational spring (40) associated with said shaft (Fig 2) and including two ends (left end and right end, Fig 2), one of said ends secured to said holder (inside face of 60; Fig 2) and the other of said ends secured to said lock element (via 50 and 30) such that said rotational spring biases said locking element toward an open position transverse to a direction of motion of said holder relative to the mating piece (biasing force causes lock element to rotate perpendicularly to the motion of holder towards and away from mating piece; Fig 1; col 3, lines 41-53), wherein said biasing force is applied perpendicularly to the direction of motion of said holder (biasing force causes holder mounted on door to rotate about hinge running perpendicular to the direction of the movement motion of the holder).
Regarding claim 20, Bisbing teaches the closure device according to claim 19, characterized in that said lock element (11) has a latching jaw (17) which locks with said mating piece (F; col 2, line 52-col 3, line 2).
Regarding claim 21, Bisbing teaches the closure device according to claim 20, characterized in that said latching jaw (17) has a pawl region (right edge of 17; Fig 4) acting in the direction counter to the direction of action of said rotational spring (plane of rotation of 17 is perpendicular to the biasing direction of 40; col 5, lines 53-63).
Regarding claim 22, Bisbing teaches the closure device according to claim 19, wherein said holder (30; 50; 130) and said locking element (11) are configured so that said locking element pivots between a first position where said locking element is enclosed within said slot and said locking element does not project from said holder (Fig 5, 11 does not project past the sides of 50), and a second position where said locking element is perpendicular to a longitudinal axis of said holder (Fig 3; outside edges of 17 project perpendicularly away from the longitudinal axis of 30).
Regarding claim 23, Bisbing teaches the closure device of claim 19, wherein the mating piece (F) is planar (Fig 1 depicts F being a planar surface that mates with 17), and defines an opening (10), said holder being dimensioned so that when said locking element is in said first position (Fig 5), said holder and said locking element pass through said opening (Fig 5).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, newly found prior art, Bisbing US 3862773, comprises a lock element configured and dimensioned to be within said peripheral edges in a second first position.  
Regarding claim 19, newly found prior art, Bisbing, US 3862773, comprises a holder defining a slot in which the lock element pivots.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lavoie, US 9282789 B1, teaches a cuff link with lock element mounted in a slot of the holder.
Schuchman, US 3832736 A, teaches a shirt cuff with cuff link retainer with lock element mounted in a slot of the holder.
Horiyuki et al., JP 2012107472 A, teaches a latch device and fitting with lock element mounted in a slot of the holder.
Bayardi, US 2501151, teaches a cuff link with lock element mounted in a slot of the holder with shaft mounted spring.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675